85169: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-33386: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85169


Short Caption:AREVALO VS. AREVALOCourt:Supreme Court


Related Case(s):81359, 81359-COA, 83991


Lower Court Case(s):Clark Co. - Eighth Judicial District - D448514Classification:Civil Appeal - Family Law - Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJesus Luis Arevalo
					In Proper Person
				


RespondentCatherine Marie ArevaloRichard L. Crane
							(Willick Law Group)
						Marshal S. Willick
							(Willick Law Group)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/18/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/16/2022Filing FeeFiling Fee due for Appeal. (SC)


08/16/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SEALED) (SC)


08/16/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-25577




08/30/2022Notice/IncomingFiled Appellant's Proper Person Notice. Application to Proceed in Forma Pauperis filed in the District Court on August 29, 2022. (SC)22-27288




09/12/2022Order/ProceduralFiled Order Denying Motion. Appellant filed a motion for leave to proceed in forma pauperis. Appellant's motion for leave to proceed in forma pauperis is denied without prejudice.  Appellant must first seek leave to proceed in forma pauperis in the district court. Appellant is cautioned that failure either to properly seek leave to proceed in forma pauperis in the district court or to pay the filing fee within 30 days will result in the dismissal of this appeal. (SC)22-28508




10/11/2022Filing FeeFiling Fee Paid. $250.00 from America First. Cashier's Check no. 119037598. (SC)


10/17/2022Notice of Appeal DocumentsFiled (SEALED) Informa Pauperis Documents from District Court Clerk. (SC)


10/20/2022Notice/OutgoingIssued Notice Regarding Deadlines. (SC)22-33046




10/20/2022Order/ProceduralFiled Order Waiving Filing Fee. District court entered an order granting appellant's motion to proceed in forma pauperis. The clerk of this court shall refund the filing fee received from appellant on October 11, 2022. (SC)22-33082




10/24/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." SNP22 - JH/LS/DH. (SC)22-33386





Combined Case View